Case 5:20-mj-01960 Document 2 Filed on 10/05/20 in TXSD Page 1of1

STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Ramiro LARA-Moreno
I, Ricardo Gomez. declare and state as follows:

On or about October 04, 2020 the defendant Ramiro LARA-Moreno was apprehended near Laredo, Texas. After a brief
interview it was determined that, Ramiro LARA-Moreno was an undocumented alien from Mexico and subsequently
placed under arrest. Further investigation revealed that Ramiro LARA-Moreno was previously REMOVED from the
United States on 04/14/2016 at Laredo, Tx. There is no record that Ramiro LARA-Moreno has applied for or received
permission from the Attorney General or the Secretary of Homeland Security to re-enter the United States after
deportation.

I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on 10/04/2020 at Laredo, TX. . [

Ricardo Gomez
Border Patrol Agent
United States Border Patrol

 
